Citation Nr: 0824907	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  00-10 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a left knee 
disorder.

2. Entitlement to service connection for a right shoulder 
disorder.

3. Entitlement to service connection for a left shoulder 
disorder.

4. Entitlement to service connection for a right ankle 
disorder.

5. Entitlement to service connection for a left ankle 
disorder.

6. Entitlement to service connection for residuals of a low 
back injury.

7. Entitlement to service connection for residuals of a 
cervical injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
August 1975, with additional National Guard service at times 
between May 1982 and August 1988.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 1999 
rating decision of the Regional Office (RO) Columbia, South 
Carolina

This case was previously remanded in May 2001, July 2003, and 
December 2005 for further development.  Subsequent to the 
December 2005 remand the RO granted service connection for a 
right knee disorder by rating action in January 2008.  This 
issue is therefore no longer before the Board.  


FINDINGS OF FACT

1. A left knee disorder was not shown during service or for 
years thereafter, and any currently diagnosed left knee 
disorder is not related by competent evidence to service.

2. A right shoulder disorder was not shown during service or 
for years thereafter, and any currently diagnosed right 
shoulder disorder is not related by competent evidence to 
service.

3. A left shoulder disorder was not shown during service or 
for years thereafter, and any currently diagnosed left 
shoulder disorder is not related by competent evidence to 
service.

4. The appellant's complaints of a right ankle disorder are 
not supported by any probative medical findings of a current 
disability.

5. The appellant's complaints of a left ankle disorder are 
not supported by any probative medical findings of a current 
disability.

6. A chronic low back disorder was not shown during service 
or for years thereafter, and any currently diagnosed low back 
disorder is not related by competent evidence to service.

7.  The veteran's cervical spine disability cannot be 
disassociated from his period of military service.


CONCLUSIONS OF LAW

1. A left knee disorder was not incurred in or aggravated by 
service, and left knee arthritis may not be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).

2. A right shoulder disorder was not incurred in or 
aggravated by service, and right shoulder arthritis may not 
be presumed to have been so incurred.. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309.

3. A left shoulder disorder was not incurred in or aggravated 
by service, and left shoulder arthritis may not be presumed 
to have been so incurred.. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.

4. A low back disorder was not incurred in or aggravated by 
service, and lumbar arthritis may not be presumed to have 
been so incurred.. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.

5. A right ankle disorder was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.304.

6. A left ankle disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.304.

7. Chronic residuals of a cervical injury were incurred in-
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in September 2002, 
July and August 2003, October 2004, and January 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain. VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  While the appellant did not receive full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated in a January 2008 supplemental statement 
of the case.  The evidence of record, to include that 
discussed above, rebuts any suggestion that VA's efforts to 
provide notice prejudiced the appellant.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony, although he cancelled his scheduled Board hearing. 
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. In addition, service connection may also be warranted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  Such evidence must be medical unless it relates to 
a condition as to which, under the Court case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2007).

Certain chronic disabilities, such as arthritis (degenerative 
joint disease), are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Background

The veteran claims that he suffered injuries to his left 
knee, shoulders, lumbar spine, cervical spine, and ankles in 
a parachuting accident in service.

The service medical records reveal that in January 1974 the 
veteran was injured in a parachute jump accident. He was 
taken to the Womack Army Hospital at Fort Bragg for overnight 
observation and then returned to his unit.  He reported an 
occipital headache. There was no further treatment during 
service.

A December 1989 Anderson Memorial Hospital emergency room 
report noted that the veteran was involved in a motor vehicle 
accident and injured his cervical spine, thorocolumbar spine, 
and left shoulder.  X-rays at that time revealed degenerative 
disc disease at C4-C6.  No acute injury was noted.  The 
thorocolumbar spine was negative.

In September 1991 the veteran was involved in another motor 
vehicle accident.  No pertinent findings were noted during a 
post accident examination.

At an August 1999 VA examination the veteran noted a history 
of severe back and neck pain since his parachuting accident 
in 1973.  He denied previous neck surgery, and denied a 
history of any cervical fracture.  He reported that a 1976 
motor vehicle accident exacerbated his complaints.  He began 
having pain along the spine, mainly in the cervical and 
lumbar regions, and used various medications for pain.  
Following a physical examination diagnoses of back pain with 
evidence of degenerative joint diseases on a February 1999 
MRI; bilateral knee pain with no evidence of abnormality, but 
it could be related to the lumbosacral spine; and right 
shoulder pain which could be related to multiple cervical 
abnormalities seen in the February 1999 MRI were entered. 

A Social Security Administration determination and associated 
records were received which found the veteran to be disabled 
as of December 1997 as a result of cervical and lumbar 
degenerative disc disease, hypertension, and major depressive 
disorder with anxiety features and somatoform pain disorder.

Following an August 2002 VA examination the diagnoses was 
degenerative arthrosis of the cervical spine, lumbar spine, 
and bilateral knees.  The examiner noted that the veteran was 
followed at the VA Medical Center  for degenerative joint 
disease of the cervical spine, shoulders, lumbar spine, and 
knees.  The examiner opined that he could not relate this to 
a history of a hard parachute landing in 1975.  The examiner 
noted that if there was something in the medical record, 
including x-rays that would corroborate a more significant 
injury, it would be easier to do this.  The veteran was 
opined to likely have some degenerative arthrosis but based 
on the fact that he was treated and released at Fort Bragg 
over one night it would appear that this was a soft tissue 
injury without significant bony changes.  Now, 37 years 
later, with multiple level disc disease at the age of 50, 
would be extremely difficult to relate this to time in 
service, however, it is not completely unlikely.

Following a December 2002 re-examination the examiner opined 
that he could not directly relate his multiple arthroses to a 
hard cushy landing.  The examiner did feel, however, that the 
landing may have been a partly inciting event.  However, 
there was not a clear causative link between a minor in-
service ambulatory injury and his current status 37 years 
later.

Following an August 2006 examination the examiner diagnosed 
significant degenerative arthritis, moderate cervical 
stenosis/forminal stenosis with symptoms consistent with C-6 
radiculitis; right shoulder impingement syndrome with 
acromioclavicular arthritis, mild glenohumeral arthritis; 
left shoulder impingement syndrome; minimal arthritic changes 
of the knees; a possible right knee medial meniscus tear; and 
no ankle pathology.  The examiner opined that a left knee 
disorder was not related to service as there was no evidence 
in the record of any left knee condition.  There was no 
evidence in the record of any shoulder disorder after the 
parachute jump or any other time.  Bilateral shoulder 
impingement syndrome was opined to be common in his age 
group, and was not linked to service.  There was no evidence 
to indicate either was related to his in service fall or any 
other in-service incident.  There was no apparent ankle 
pathology found by examination.  

Finally, the examiner opined that there was no evidence of 
any cervical spine problems after his parachute fall in 1974 
or later while in service.  However, the veteran had 
documentation of hitting his head as a result of the fall and 
he could have sustained a whiplash type of injury.  However, 
again there is no documentation of that in the claims file.  
The examiner opined the appellant's cervical degenerative 
arthritis with symptoms of C-6 radiculitis was most likely 
not directly related to his service or the fall.  However, he 
could not be sure.  Further, the appellant's car accident 
could have aggravated and/or led to some of his cervical 
arthritis too.  The most the examiner could say was that the 
fall is at least as likely as not to have contributed to his 
current neck problems.  There is no evidence to indicate that 
any arthritis was noted in any joint within one year of the 
veteran's discharge.

In an August 2007 addendum to the August 2006 VA examination 
the examiner noted the veteran had cervical degenerative disc 
disease with multi level disc/osteophyte complex producing 
moderate acquired central spinal canal stenosis with 
multilevel neural foramina stenosis.  An electromyogram did 
not reveal upper extremity radicular symptoms.  The earlier 
impression remained unchanged.

a.  Service connection for left knee pain, right shoulder 
pain, left shoulder pain, right ankle pain, left ankle pain, 
residuals, low back injury.

The service medical records include a report of a 1974 
parachuting accident which reveals only a head and possible 
neck injury.  There was no evidence at the time of any 
injuries to the ankles, left knee, shoulders, or back.  The 
service medical records are otherwise silent.  The July 1975 
separation examination revealed no indications of any of the 
claimed conditions.  

In this case, while the veteran was treated in service 
following a parachute jump injury.  In-service examinations 
did not reveal any chronic shoulder, left knee, bilateral 
ankle, or lumbar disorder.  At his July 1975 separation 
examination no pertinent disabilities were noted.  There is 
no pertinent post service medical evidence dating prior to 
1989 at which time he was treated after a car accident.  
While x-rays revealed cervical degenerative disc disease, a 
thorocolumbar x-ray was negative.  No acute injuries were 
noted.  

Hence, while the appellant was treated for a parachute injury 
in-service he was never diagnosed with any left knee, 
bilateral shoulder, bilateral ankle, or lumbar spine 
disorders, his separation examination was normal, and no 
competent medical evidence has been submitted to show a post 
service continuity of symptomatology. The United States Court 
of Appeals for Veterans Claims has held that a condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury. 
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997). In the absence 
of proof of a present disability, there can be no valid 
claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The available medical records dating since 1989 do not show 
any competent medical evidence of any current left knee, left 
shoulder, right shoulder, right ankle, left ankle, or low 
back disorder as a result of service.  While there is 
evidence that the veteran has undergone treatment for 
complaints related to these ailments post service, there is 
no competent medical opinion evidence linking any of these 
disorders to service.

The appellant's statements regarding his complaints of pain 
are competent, however, as a layperson, he does not have the 
requisite training and expertise to render an opinion on a 
medical matter, such as the etiology of a current disability. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Simply put, the appellant's lay assertions do not outweigh 
the more probative medical evidence of record, which shows 
that there is no present left knee, left shoulder, right 
shoulder, right ankle, left ankle, or low back disorder that 
is related to service to include an in-service parachute 
injury.

In sum, service connection for the aforementioned disorders 
as a result of service is denied. In making these decisions 
the Board considered the benefit of the doubt doctrine; 
however, as the evidence is not equally-balanced in this 
regard, it does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

b.  Service connection for residuals, cervical spine injury

In applying the criteria for service connection, the Board 
notes that when it is not possible to separate the effects of 
the service- connected disability from a nonservice-connected 
disability, such signs and symptoms shall be attributed to 
the service- connected disability. See 38 C.F.R. § 3.102; 
Mittleider v. West, 11 Vet. App. 181 (1998).

While the Board notes several intervening motor vehicle 
accidents involving the veteran's cervical spine; there are 
VA medical opinions in support of the claim, and there are no 
medical opinions to the contrary.  As such, the Board finds, 
resolving any reasonable doubt in favor of the veteran, that 
service connection for residuals of a cervical spine injury 
is warranted.


ORDER

Service connection for left shoulder, right shoulder, low 
back, left knee, left ankle and right ankle disorders is 
denied.

Service connection for residuals of a cervical spine injury 
is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


